Exhibit 10.6

Amendment to the Terms and Conditions for

Worldwide Acceptance of the American Express Card by Airlines

This Amendment (“Amendment”), effective as of June 15, 2015 (the “Amendment
Effective Date”) by and among Virgin America Inc. (“Carrier”, “you”, or “your”)
and American Express Travel Related Services Company, Inc. (“Amex”, “us”, “our”
or “we”), amends the Terms and Conditions for Worldwide Acceptance of the
American Express Card by Airlines dated September 1, 2006 (together with all
amendments, supplements and addenda thereto, the “Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to it
in the Amendment or the Agreement, as applicable.

W T N E S S E T H:

WHEREAS, Carrier and Amex wish to further amend Section 9 of the Agreement;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
Amex and Carrier agree as follows:

1. The following definitions shall be added to Section 9 of the Agreement:

“Affiliate” means any entity that controls, is controlled by, or is under common
control with a party or any of its Subsidiaries and includes for the avoidance
of doubt any Subsidiary of a party. As used in this definition, control means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an Entity, whether through the
ownership of voting securities, by contract, or otherwise. The direct or
indirect ownership of more than fifty percent (50%) of (i) the voting securities
or (ii) an interest in the assets, profits, or earnings of an Entity shall be
deemed to constitute “control” of the Entity.

“Capital Expenditures” shall mean, for any period, the sum of all amounts that
would, in accordance with GAAP, be included as additions to property, plant and
equipment and other capital expenditures on a Consolidated statement of cash
flows of Carrier for such period (including the amount of assets under capital
leases).

“Cash Equivalents” shall mean short-term, highly liquid investments that are
readily convertible to known amounts of cash and which (i) are subject to an
insignificant risk of changes in value, and (ii) have a short maturity of three
months or less from the date of acquisition. Equity investments are excluded
from the definition of “Cash Equivalents”.

“EBITDAR” shall mean operating income excluding non-recurring items, earnings
before interest, taxes, depreciation, amortization and Lease Expense in respect
of aircraft and engines only.

“EBITDA Margin” shall mean earnings before interest, taxes, depreciation and
amortization as a percentage of revenues.

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 1 of 7



--------------------------------------------------------------------------------

“Entity” means a corporation, partnership, trust, association, or any other
legally recognized entity or organization.

“Fixed Coverage Ratio” shall mean the LTM EBITDAR divided by the sum of the
following, determined in accordance with GAAP:

 

  (i) LTM aircraft rent; and

 

  (ii) LTM net interest expense.

“Lease Expense” shall mean for any period, the amount of (i) all payment
obligations of Carrier and its Subsidiaries under agreements for the lease, hire
or use of any real or personal property (including, without limitation,
aircraft), whether treated as operating leases or capital leases, minus
(ii) sublease income.

“Liquidity” means, the aggregate amount of Cash, Cash Equivalents and short-term
investments classified on Carrier’s consolidated financial statements in
accordance with GAAP plus any undrawn lines of credit; provided, however, that
Liquidity shall not include any amounts classified as Restricted Cash on
Carrier’s consolidated balance sheet (except for any amounts held by Amex in a
Reserve).

“LTM” shall mean, as of any determination date, the twelve (12) consecutive
fiscal months ending on the most recently completed full month for which
financial statements prepared in accordance with GAAP are available.

“Operating Expenses” shall mean expenses related to the principal
revenue-producing activities of the entity and other activities that are not
investing or financing activities.

“Restricted Cash” shall mean Cash, the use of which, in whole or in part, is
restricted for specific purposes bound by virtue of contracted agreements.”

2. The second sentence of subsection 9.A.(1) shall be deleted in its entirety
and replaced with the word “Reserved.”

3. The following provisions are hereby added as a new subsection 9.A.(7):

“(7) Financial Reporting Obligations. To permit Amex to accurately assess its
risk under the Agreement, Carrier shall provide to Amex the following
information (collectively, the “Reporting Obligations”) and furnish Amex on a
quarterly basis a compliance certificate in the form attached as Annex 1. For
avoidance of doubt, Carrier shall be deemed to have satisfied its Reporting
Obligations (i) by furnishing Amex such quarterly compliance certificate; and
(ii) by filing its Quarterly Report on Form 10-Q and Annual Report on Form 10-K
with the Securities and Exchange Commission:

(i) Within forty (40) days following the end of each calendar quarter (provided
that this information will be furnished within seventy-five (75) days after
December 31st of each year) during the term, an income statement and cash flow
statements for the immediately preceding quarter, and a balance sheet as of the
last day of the

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 2 of 7



--------------------------------------------------------------------------------

immediately preceding quarter, with accompanying footnotes. The financial
statements shall include details on:

 

  1. Current Liquidity and Fixed Coverage Ratio required to be disclosed in the
quarterly financial statements in accordance with GAAP;

 

  2. Debt payment commitments over the next twelve (12) months based on the
disclosure of short-term debt on the Carrier’s balance sheet;

 

  3. Fuel hedging activity disclosures required to be disclosed in accordance
with GAAP in the quarterly financial statements; and

 

  4. Forward-looking information related to aircraft and non-aircraft Capital
Expenditures as required to be reported in the footnotes to the financial
statements in accordance with GAAP.

(ii) Carrier’s operating (traffic) data, to include: ASMs, RPMs, passenger
numbers, fuel consumption (in gallons of jet fuel) and average aircraft stage
length; and

(iii) Ticketing Data: Details regarding Charge and Credit transactions equal to
the full amount of Charges submitted by Carrier for goods and/or services not
yet received by Cardmembers, including:

 

  •   Charges for Future Liability;

 

  •   Charges for Stranded Liability; and

 

  •   Charges for Past Liability for the last twelve (12) months (for Past
Liability, Carrier shall furnish Amex an officer’s certificate in the form
attached as Annex 2).

For the purposes of satisfying Carrier’s obligations under this subsection
9.A.(7)(iii), the parties agree that the foregoing ticketing data will be
obtained by Amex directly from Sabre (except for Past Liability, which Carrier
shall supply an officer’s certificate), the Carrier’s ticket booking service.

(iv) Additional Reporting on Occurrence of a Trigger Event. Upon a Trigger Event
in addition to the information provided above in subsection 9.A.(7), within five
(5) business days, Carrier shall provide to Amex ***** (collectively, the
“Trigger Event Reports”).

(v) Reporting in Event of Privatization. In the event that Carrier is privatized
during the term of this Agreement, Carrier, or its successor Entity, shall
provide Amex with pro forma statements of income, cash flows, and a consolidated
balance

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 3 of 7



--------------------------------------------------------------------------------

sheet (the “Pro Forma Statements”) within forty (40) days of the close of each
fiscal quarter.”

4. The following shall be added to the definition of “Trigger Event” as
subsections *****

5. The parties acknowledge that Amex, under the Agreement, is currently holding
Thirty Five Million Dollars ($35,000,000) as Reserve in the form of a Letter of
Credit with Barclays Bank PCL. Amex agrees that within fifteen (15) days
following complete execution of this Amendment, Amex shall release the Letter of
Credit to Carrier held as Reserve under the Agreement.

5. Multiple Counterparts. This Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

6. Miscellaneous. Unless otherwise defined or modified by this Amendment, all
capitalized terms shall be given the meaning ascribed to them in the Agreement.
This Amendment shall be governed by and construed under the laws of the State of
New York excluding its conflicts of laws rules. Provisions contained in this
Amendment shall prevail in case of conflict over the terms of the Agreement.

[Signatures appear on next page]

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 4 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.

 

Virgin America Inc.

   

American Express Travel

Related Services Company, Inc.

By:  

 /s/ Peter D. Hunt

    By:  

 /s/ Curtis L. Wilson

Name:   Peter D. Hunt     Name:   Curtis L. Wilson

Title:   SVP & Chief Financial Officer     Title:   Vice Pres. & Gr. Mgr

Date:   6/15/15     Date:   6/16/15

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 5 of 7



--------------------------------------------------------------------------------

Annex 1

FINANCIAL COVENANT CERTIFICATE

This Financial Covenant Certificate is being submitted pursuant to the
Agreement. The undersigned, Virgin America Inc., hereby certifies that, to the
best of his/her knowledge after reasonable investigation as of the date of this
Certificate the following are true and correct and were compiled from the books
and records of Virgin America Inc. in accordance with the terms of the
Agreement. Defined terms used herein are defined in the Terms and Conditions for
Worldwide Acceptance dated September 1, 2006, as amended.

 

  1. Liquidity as of [insert date for quarter end] was $[insert amount];

 

  2. Liquidity as of [insert date for quarter end] was x% of LTM Operating
Expenses.

 

  3. Our EBITDA Margin for the most recent twelve (12) months ending [insert
date] was [insert number]%;

 

  4. Our Fixed Coverage Ratio is [insert amount]; and

 

  5. No other Trigger Event has occurred [and is continuing except]:

[Describe Trigger Event(s) here]

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

Dated:                     

 

Virgin America Inc. By:  

 

Its:  

 

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 6 of 7



--------------------------------------------------------------------------------

Annex 2

OFFICER’S CERTIFICATE

I, the undersigned, Chief Financial Officer of VIRGIN AMERICA INC. (the
“Company”), a company organized and existing under the laws of Delaware, DO
HEREBY CERTIFY that:

 

  1. This Certificate is furnished in accordance with subsection 7.(iii) of the
Agreement.

 

  2. The Company sells non-refundable and refundable airlines tickets.

 

  3. As of December 31, 201    , the percentage of refundable airline ticket
sales received through American Express Cards for travel dates prior to
December 31, 201     and that had not been used or applied to travel represented
approximately             % of total American Express Cards airline ticket sales
during the period of January 1, 201     through December 21, 201    .

IN WITNESS WHEREOF, I have hereunto set my hand this              day of
            , 201    .

 

By:

 

 

Name:

 

 

Title:

 

Chief Financial Officer

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 7 of 7